Citation Nr: 0916657	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 22, 
2007 for the grant of service connection for spondylosis, 
claimed as neck injury, with fractured vertebrae at C-6. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from July 1973 to 
July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO received the Veteran's claim for service 
connection for spondylosis, claimed as neck injury, with 
fractured vertebrae at C-6, on November 27, 2002.


CONCLUSION OF LAW

The criteria for an effective date of November 27, 2002, for 
grant of service connection for spondylosis, claimed as neck 
injury, with fractured vertebrae at C-6, have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008) include enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II.  Analysis

In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  In cases such as this, where the 
initial claim for the disability at issue was filed more than 
one year after service, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  38 
C.F.R. § 3.400(a).

With respect to the phrase "the date entitlement arose", the 
United States Court of Appeals for Veterans Claims (Court) 
has stressed what that phrase does not mean.  
In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board 
had found the earliest date that a VA examiner had diagnosed 
PTSD as "the date entitlement arose" and used that date, 
rather than a much earlier date of receipt of claim, as the 
effective date.  The Court soundly rejected that rationale.  
The Court stressed that the date of the medical evidence 
itself is irrelevant where an initial service connection 
claim is pending, even if it was submitted over twenty years 
after the time period in question.  The Court found error and 
reversed the Board.  The Court offered, under the 
circumstances of an original claim for service connection, 
the date that the Veteran submitted the claim or the date the 
Veteran was released from active service, whichever applies, 
ultimately controls the effective date for benefits.  Id.

Because the McGrath case has similar facts, the Court's 
guidance in that case will be followed carefully.

In this case, the RO assigned February 22, 2007, the earliest 
date of a diagnosis of a cervical spine disability, as the 
effective date for service connection for spondylosis, 
claimed as neck injury, with fractured vertebrae at C-6.  The 
Veteran seeks November 27, 2002, the date of the claim for 
service connection, as the effective date.

The Veteran's service treatment records (STRs) show that in 
August 1975 the Veteran was involved in an automobile 
accident and sustained a whiplash injury.  A September 1975 
STR reflects that an x-ray was taken, and the Veteran was 
diagnosed with a compression fracture at C-6.  His separation 
examination was negative for any findings or diagnosis of a 
cervical spine disorder.

In November 2002, the Veteran filed a claim for service 
connection for a neck injury.  

In February 2003, the Veteran underwent a VA spine 
examination.  He complained of cervical spine discomfort and 
reported that he had been involved in a motor vehicle 
accident during service for which he was treated 
conservatively with a hard and soft collar.  Physical 
examination revealed that he had full range of motion of his 
neck.  The diagnosis was cervical spine discomfort status 
post cervical spine fracture.  An x-ray of the cervical spine 
revealed no significant findings.  

Service connection for residuals of a neck injury was denied 
in a June 2003 rating decision. The Veteran was notified of 
this determination in a letter the following month. A notice 
of disagreement was received from the Veteran in August 2003.

In an August 2003 letter, the Veteran asserted that his neck 
injury was misdiagnosed at the time of separation from 
service and as a result, he has experienced continued, 
extreme, and excruciating pain daily. 

A statement of the case regarding the issue of service 
connection for residuals of a neck injury was provided to the 
Veteran in May 2004.A timely appeal was received from him in 
June 2004. 

A July 2005 VA spine examination report reflects that the 
Veteran complained of pain, stiffness, and limited mobility 
as a result of the neck injury in service.  The Veteran was 
found to have some limitation of motion of his neck with pain 
on motion.  No contemporaneous x-rays were taken.  The 
impression was myofascial pain in the neck, which the VA 
examiner opined was as least as likely as not to be related 
to his injury that he sustained in the military.

A January 2007 private medical record reflects that the 
Veteran complained of neck pain for more than one month.  The 
Veteran stated that he had a spine vertebrae fracture in the 
past and subsequent periodic neck pain.  Physical examination 
revealed that the Veteran's neck was tender to palpation and 
he had limited range of motion.  X-ray findings included a 
5th anterior osteophyte "infirmity", 6th spinal process - 
questionable fracture, and 2nd vertebrae with missing 
anterior "post"

A February 2007 private medical record reflects that the 
Veteran complained of neck pain and left arm tingling.  He 
reported that he injured his neck during service while a 
passenger in vehicle involved in a collision.  Over the 
years, since the injury, he has continued to have neck pain 
and limitation of motion.  Physical examination revealed that 
the Veteran had limitation of motion of the cervical spine 
with fifty percent of the normal range of flexion, extension, 
and rotation of the head to each side.  X-ray films revealed 
early osteoarthritis at C5-6 and there was evidence of an old 
injury with the small ossification just anterior to C6.  An 
MRI report of the Veteran's cervical spine indicated a small 
posterolateral disc herniation at C3-C4 with some compression 
of the C4 nerve root and a small central protrusion at C5-C6.  
The physician opined that the Veteran has spondylosis of the 
cervical spine which started with an injury 32 years ago.  

Similar to the facts in McGrath, in this case, the Veteran 
was not formally diagnosed with spondylosis of the cervical 
spine until a February 2007 private medical evaluation, which 
represents the earliest date that the Veteran proved his 
claim; however, that date is not synonymous with the date 
entitlement arose.  McGrath, 14 Vet. App. at 35.  Here, in 
the February 2007 medical record, the Veteran's private 
physician, essentially, related the Veteran's spondylosis of 
the cervical spine to an in-service injury.  By saying so, 
the examiner is in fact stating that the Veteran's cervical 
spine disability has always been related to military service.  
In that sense, entitlement had arisen, but the evidence did 
not substantiate his claim until the date of the February 
2007 private medical record.  Consistent with McGrath, the 
date entitlement arose with respect to a service connection 
claim cannot be solely dependent on the date of an 
examination or opinion.  To find otherwise would result in 
the assignment of effective dates, in some instances, based 
on when the Veteran could be scheduled for an examination and 
not on the facts found or the date entitlement arose.  Such 
results would not be in accordance with 38 U.S.C.A. § 5110(a) 
or 38 C.F.R. § 3.400(q)(2), (r).  

For these reasons, the Board concludes that an effective date 
of November 27, 2002, the date of receipt of the Veteran's 
original claim, is warranted for the grant of service 
connection for spondylosis, claimed as neck injury, with 
fractured vertebrae at C-6. 

The evidence does not show that the Veteran filed a claim 
seeking service connection for a neck injury within one year 
after his separation from service or at any time prior to 
November 27, 2002; therefore, an effective date prior to 
November 27, 2002, is not warranted.  38 C.F.R. § 
3.400(b)(2)(i).





ORDER

Entitlement to an effective date of November 27, 2002, for 
the award of service connection for spondylosis, claimed as 
neck injury, with fractured vertebrae at C-6, 
is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


